Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 53, 55, 58-59, 61-63, 76, 88, 96, 115, 117, 119, 125 and 127-131 are pending. 

Claims 115, 117, 119, 127 and 129-130 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 53, 55, 58-59, 61-63, 76, 88, 96, 125, 128, and 131, drawn to a particular multispecific antibody molecule that read on (A) IL12β as the species of first antigen and CTLA4 as the second antigen, (B) SEQ ID NO: 407 as the first heavy chain variable region sequence, (C) SEQ ID NO: 408 as the first lambda light chain variable region, (D) SEQ ID NO: 405 as the second heavy chain variable region and (E ) SEQ ID NO: 406 as the second kappa light chain variable region, are being acted upon in this Office Action.   

Specification
The amendment to the specification filed on February 10, 2022 has been entered. 

Objection and Rejection Withdrawn
The objection to claim 62 is withdrawn in view of the claim amendment. 

The rejection of claims 53, 55, 58-59, 61-63, 76, 88, 94, 96, 99 and 125 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 



The rejection of claims 53, 55, 58, 61, 62, 63, 76, 88, 94, 99 and 125 under 35 U.S.C. 102 (a)(2) as being anticipated by US20190338048 (Urosev hereafter, claimed priority to 62/239,206, filed Oct 8, 2015; PTO 892) is withdrawn in view of the claim amendment. 

Rejections maintained
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 53, 55, 58-59, 61-63, 76, 88, 125, and 131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.   
Claim 53 encompasses any multispecific antibody molecule comprising: 
i) a) a first heavy chain polypeptide (HCP1) comprising a first heavy chain constant region sequence (HCCRS), and 
b) a lambda light chain polypeptide (LLCP) comprising a lambda light chain constant region sequence (LLCCRS), and
ii)  a)    a second heavy chain polypeptide (HCP2) comprising a second heavy chain constant region sequence (HCCRS), and
b)    a kappa light chain polypeptide (KLCP) comprising a kappa light chain constant region sequence (KLCCRS), 
wherein: 
1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the of the HCP1 without the mutation and to the LLCP or 
the multispecific antibody molecule does not comprise a mutation in the LLCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP 1 to the LLCP having the mutation is higher than the of the HCP1 to the LLCP without the mutation; and
2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation and to the KLCP or 
the multispecific antibody molecule does not comprise a mutation in the KLCCRS that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation,
wherein: the LLCP  binds to the HCP1 with a higher affinity than the affinity of the LLCP to over the HCP2, or the KLCP  binds to the HCP2 with a higher affinity than the affinity of the KLCP to over the HCP 1;
wherein:

(B) the HCP1 binds to the HCP2 with a higher affinity than the affinity of the HCP1 to a second molecule of HCP1; the HCP2 binds to the HCP1 with a higher affinity than the affinity of the HCP2 to a second molecule of HCP2; or a combination thereof, and wherein HCP1 and HCP2 comprise different sequences.
Claim 55 encompasses the multispecific antibody molecule of claim 53, wherein: 
1) the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, or the affinity of the HCP1 to LLCP having the mutation is higher than the affinity of the HCP1 to the LLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or 
2) the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or the affinity of the HCP2 to the KLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds.
Claim 58 encompasses the multispecific antibody molecule of claim 53, comprising:
1)    the multispecific antibody molecule does not comprise a mutation in the first HCCRS  or the multispecific antibody molecule does not comprise a mutation in the LLCCRS; and
2)    the multispecific antibody molecule does not comprise a mutation in the second HCCRS, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS.
Claim 59 encompasses any multispecific antibody molecule comprising:
i) a) a first heavy chain polypeptide (HCP1) comprising a first heavy chain constant region sequence (HCCRS), and
b) a lambda light chain polypeptide (LLCP) comprising a lambda light chain constant region sequence (LLCCRS), and
ii) a) a second heavy chain polypeptide (HCP2) comprising a second heavy chain constant region sequence (HCCRS) and
b) a kappa light chain polypeptide (KLCP) comprising a kappa light chain constant region sequence (KLCCRS), wherein the multispecific antibody molecule does not comprise a mutation in any one of the first HCCRS, the LLCCRS, the second HCCRS
Claim 61 encompasses the multispecific antibody molecule of claim 53, wherein:
1)    the first HCCRS comprises a naturally existing heavy chain constant region sequence, or the LLCCRS comprises a naturally existing lambda light chain constant region sequence; and
2)    the second HCCRS comprises a naturally existing heavy chain constant region sequence, or the KLCCRS comprises a naturally existing kappa light chain constant region sequence.

i)    the first HCCRS comprises the naturally existing heavy chain constant region sequence,
ii)    the LLCCRS comprises the naturally existing lambda light chain constant region sequence,
iii)    the second HCCRS comprises the naturally existing heavy chain constant region sequence, and
iv)    the KLCCRS comprises the naturally existing kappa light chain constant region sequence.

Claim 63 encompasses the multispecific antibody molecule of claim 53, wherein:
the HCP1 binds to the LLCP with a higher affinity than the affinity of the HCP1 to the KLCP;
the HCP2 binds to the KLCP with a higher affinity than the affinity of the HCP2 to the LLCP; or a combination thereof.
Claim 76 encompasses the multispecific antibody molecule of claim 53, wherein: 
HCP1 and HCP2 are members of a paired protuberance/cavity, e.g., knob and hole pair; HCP1-HCP2 paring is promoted by an electrostatic interaction;
The HCP1-HCP2 are members of a paired protuberance/cavity, or 
HCP1-HCP2 pairing is promoted by an electrostatic interaction; or 
HCP1-HCP2 pairing is promoted by strand exchange; and wherein self-dimerization of the HCP1, self-dimerization of the HCP2 or a combination thereof is lower than heterodimerization of the HCP1 and the HCP2. 
	Claim 88 encompasses the multispecific antibody molecule of claim 53, wherein:  (i) the first HCCRS does not comprise a mutation; second HCCRS does not comprise a mutation; or a combination thereof; or
	(ii) (a) the HCP1 comprises a first CH2 domain sequence and a first CH3 domain sequence, wherein the first CH2 domain sequence and the first CH3 domain sequence do not comprise a mutation;
(b) the HCP2 comprises a second CH2 domain sequence and a second CH3 domain sequence, wherein the second CH2 domain sequence and the second CH3 domain sequence do not comprise a mutation; or
(c) a combination thereof. 
Claim 125 encompasses a pharmaceutical composition comprising the multispecific antibody molecule of claim 53 and a pharmaceutically acceptable diluent or excipient.

the KD for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP1 and the KLCP;
the KD for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the LLCP and the HCP2;
the KD for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP2 and the LLCP;
the KD for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the KLCP and the HCP1;
the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or
when the HCP 1, the LLCP, the HCP2, and the KLCP are present in aqueous buffer or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.
Claim 131 encompasses a pharmaceutical composition comprising the multispecific antibody molecule of claim 59 and a pharmaceutically acceptable diluent or excipient.
The specification discloses bispecific antibodies comprising pairing of kappa light chain antibodies with lambda light antibodies shown in Table 18:

    PNG
    media_image1.png
    472
    693
    media_image1.png
    Greyscale

Exemplary pairing of kappa and lamda antibodies are shown in Table 18 above. 
However, the description of a limited species of bispecific antibodies is not presentative of the genus of multispecific antibodies that bind to a disparate antigens encompassed by the claims.  There is no correlation between any one particular structural feature that is shared by at least a substantial number of the members of the genus of antibodies and their common function.  
The specification does not describe the structure, e.g., amino acid sequences of the heavy and light chains comprising the six CDRs of multispecific antibody molecules heaving different heavy chain and different light chains that bind to all antigens.  There is no correlation between binding specificity and the multispecific antibody.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and et al. of record, Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Regarding the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the of the HCP1 without the mutation and to the LLCP (claim 53 part 1), the term “modulates” encompasses increases or decrease binding affinity of HCP1 to LLCP.   The term “mutation” encompasses substitutions, deletion, addition or a combination thereof.  The specification does not describe where and what amino acid within the full-length sequence of HCP1 to be substitute, deleted, added or a combination thereof such that the binding affinity of the HCP1 to the LLCP is higher than the affinity of HCP1 without the mutation to the LLCP.   Thus, the functional limitation, e.g., affinity of the HCP1 to the LLCP is higher than the affinity of HCP1 without the mutation to the LLCP cannot be correlate with the claimed structure.  
Regarding the affinity of the HCP 1 to the LLCP having the mutation is higher than the of the HCP1 to the LLCP without the mutation in claim 53, the specification does not describe where and what amino acid within the full-length sequence of the LLCP to be substituted, deleted, added or a combination 
Regarding the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation and to the KLCP or wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation in claim 53 part 2), the specification does not describe where and what amino acid within the full-length sequence of the HCP2 or the KLCP to be substituted, deleted, added or a combination thereof such that the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation and to the KLCP or wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation.  Thus, the functional limitation, e.g., affinity of the HCP2 to the KLCP is higher than the affinity of HCP2 without the mutation to the KLCP cannot be correlate with the claimed structure.  
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect antigen-binding function as evidenced by Rudikoff et al. (of record, Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
As another example, Barrios et al (of record, J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The length of the amino acid sequence that linked the CDRs of immunoglobulin light and heavy chains is important in maintaining their required conformation for binding and in vivo activity.
MacCallum et al (of record, Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 
Wu et al (of record, J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Regarding the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or 2) the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or the affinity of the HCP2 to the KLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds (claim 55), the specification does not describe the structure of HCP1 having the mutation to the LLCP  that correlate with the function of higher binding affinity of the HCP1 without the mutation to the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds.  Likewise, the specification does not describe the structure of HCP2 and KLCP having mutation that correlate with higher binding affinity than the affinity of HCP2 to the KLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds.  Thus, the functional limitation, e.g., affinity by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds cannot be correlate with the structure of HCP2 and KLCP.    Thus, the functional definition (i.e., preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds) cannot be correlated with the disclosed structures shown in Table 18. 
Regarding claim 128, other than the heavy and light chain pairing in Table 18, the specification does not teach the structure of the multispecific antibody that correlated with binding affinity, e.g.,
the KD for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP1 and the KLCP;
the KD for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, D for the binding between the LLCP and the HCP2;
the KD for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP2 and the LLCP;
the KD for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the KLCP and the HCP1;
the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or
when the HCP 1, the LLCP, the HCP2, and the KLCP are present in aqueous buffer or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.
While one could screen for binding affinity between heavy chain and kappa light chain antibodies or binding affinity between heavy chain and lambda light chain antibodies to find, if any, have the requisite functional characteristics, e.g., the KD for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP1 and the KLCP;  the KD for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the LLCP and the HCP2; the KD for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 D for the binding between the HCP2 and the LLCP;  the KD for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the KLCP and the HCP1; the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or when the HCP 1, the LLCP, the HCP2, and the KLCP are present in aqueous buffer or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), the court held that the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Indeed that is the case here too. The decision continues, explaining:
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”). Id. p. 23.
multispecific antibodies that bind to any antigens having the recited binding affinity.  
Regarding pharmaceutical composition in claims 125 and 131, the specification does not describe structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda light chain variable region, second heavy chain variable region and the second kappa light chain variable region that bind to any and all first antigen and second antigen for all multispecific antibodies as a pharmaceutical composition for treating any and all diseases.   It is unpredictable which undisclosed multispecific antibody is effective as a pharmaceutical composition absent of specific teachings and in vivo working examples. The specification does not describe the structure common to members of the genus, sufficient to show possession of the claimed genus.  One of skill in the art cannot "visualize or recognize" most members of the genus.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus at the time of filing. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a bispecific antibody as set forth in claim 96, (2) a composition comprising any one of the bispecific antibody of claim 96 and a pharmaceutically acceptable diluent or excipient, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. 
Applicant respectfully submits that in contrast to the assertions by the Office, the subject matter as recited by the amended claims is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention commensurate in scope with the amended claims. For example, amended claim 53 recites a multispecific antibody molecule comprising: i) a) a HCP1 comprising a first HCCRS, and b) a LLCP comprising a LLCCRS, and i1) a) a HCP2 comprising a second HCCRS and b) a KLCP comprising a KLCCRS, wherein: 1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS that modulates the affinity of the HCP 1 to the LLCP, wherein the affinity of the HCP1 to the LLCP having the mutation is higher than the affinity of the HCP1 to the LLCP without the mutation; and 2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP, or the multispecific antibody molecule does not comprise a 
Additionally, claim 125 recites a pharmaceutical composition comprising the multispecific antibody molecule of claim 53 and a pharmaceutically acceptable diluent or excipient. Application notes that claim 125 does not recite that the pharmaceutical composition is effective to treat any or all diseases. Rather, Applicant notes that it is Applicant’s invention to use the multispecific antibody molecule as recited by amended claim 53, 1.e., a multispecific antibody molecule comprising: i) a) a HCP1 comprising a first HCCRS, and b) a LLCP comprising a LLCCRS, and i1) a) a HCP2 comprising a second HCCRS and b) a KLCP comprising a KLCCRS, wherein: 1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS that modulates the affinity of the HCP 1 to the LLCP, wherein the affinity of the HCP1 to the LLCP having the mutation is higher than the affinity of the HCP1 to the LLCP without the mutation; and 2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation, wherein: the LLCP binds to the HCP1 with a higher affinity than the affinity of the LLCP to the HCP2, or the KLCP binds to the HCP2 with a higher affinity than the affinity of the KLCP to the HCP1; wherein: (A) the HCP1 is complexed, or interfaced with, the HCP2; and (B) the HCP1 binds to the HCP2 with a higher affinity than the affinity of the HCP1 to a second molecule of HCP1; the HCP2 binds to the HCP1 with a higher affinity than the affinity of the HCP2 to a second molecule of HCP2; or a combination thereof; and wherein HCP1 and HCP2 comprise different sequences, as a pharmaceutical composition.
Furthermore, Applicant notes that the application as filed has ample support for the multispecific antibody molecule as recited by amended claim 53. For example, the application as filed describes Multispecific molecules 1-12 (see, for example, Table 5a, Table 
As such, Applicant respectfully submits that the rejections are obviated by the amendments. Withdrawal of the rejections is respectfully requested.

In response, Applicant’s amendment to claim 53 is acknowledged.  However, the amendment raises the issue of new matter.  In particular, the recitation of “does not comprises a mutation in the first HCCRS that modulates the affinity of HCP1 to the LLCP…does not comprise a mutation in the LLCRS that modulates the affinity of the HCP1 to the LLCP…does not comprise a mutation in the second HCCRS that modulates the affinity of the HCP2 to KLCP… does not comprises a mutation in the KLCCRS that modualates the affinity of the HCP2 to KLCP… in claim 53 has no written support in the specification and the claims as originally filed.  This is new matter. 
The specification discloses:
[0074] In one embodiment, 1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS (e.g., a mutation relative to a naturally existing lambda light chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation; and 
[0075] 2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, and the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation. 
[0062] 1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation; and 
[0063] 2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation. 
Further, the term “modulates” encompasses increasing or decreasing, which are mutually exclusive.  
Further, the multispecific antibody as claims are not limited to the ones that describe in the specification as filed. 
The specification discloses bispecific antibodies comprising pairing of kappa light chain antibodies with lambda light antibodies shown in Table 18.   There are five kappa light chain antibodies that bind to Rabpilin, CTLA-4, PD-1, CD20 and mesothelin.  There are four lambda light chain antibodies that bind to PD-L1, IL12/23, TRAIL-R2 and IGF-1R.  The combination of four lambda antibodies and five kappa antibodies resulted in a potential twenty combinations.  

    PNG
    media_image1.png
    472
    693
    media_image1.png
    Greyscale

However, the description of a limited species of bispecific antibodies is not presentative of the genus of multispecific antibodies that bind to a disparate antigens encompassed by the claims.  There is no correlation between any one particular structural feature that is shared by at least a substantial number of the members of the genus of multispecific antibodies and their common function.  
The specification does not describe the structure, e.g., amino acid sequences of the heavy and light chains comprising the six CDRs of antibody molecules having different heavy chain and different light chains that bind to all antigens.  There is no correlation between binding specificity and the multispecific antibody.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. of record, Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
J Mol Biol. 2003 Nov 14;334(1): 103-118), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Regarding the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the of the HCP1 without the mutation and to the LLCP (claim 53 part 1), the term “modulates” encompasses increases or decrease binding affinity of HCP1 to LLCP.   The term “mutation” encompasses substitutions, deletion, addition or a combination thereof.  The specification does not describe where and what amino acid within the full-length sequence of HCP1 to be substitute, deleted, added or a combination thereof such that the binding affinity of the HCP1 to the LLCP is higher than the affinity of HCP1 without the mutation to the LLCP.   Thus, the functional limitation, e.g., affinity of the HCP1 to the LLCP is higher than the affinity of HCP1 without the mutation to the LLCP cannot be correlate with the claimed structure.  
Regarding the affinity of the HCP 1 to the LLCP having the mutation is higher than the of the HCP1 to the LLCP without the mutation in claim 53, the specification does not describe where and what amino acid within the full-length sequence of the LLCP to be substituted, deleted, added or a combination thereof such that the affinity of the HCP 1 to the LLCP having the mutation is higher than the of the HCP1 to the LLCP without the mutation.

The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect antigen-binding function as evidenced by Rudikoff et al. (of record, Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
As another example, Barrios et al (of record, J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The length of the amino acid sequence that linked the CDRs of immunoglobulin light and heavy chains is important in maintaining their required conformation for binding and in vivo activity.
MacCallum et al (of record, Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).

Regarding the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or 2) the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or the affinity of the HCP2 to the KLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds (claim 55), the specification does not describe the structure of HCP1 having the mutation to the LLCP  that correlate with the function of higher binding affinity of the HCP1 without the mutation to the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds.  Likewise, the specification does not describe the structure of HCP2 and KLCP having mutation that correlate with higher binding affinity than the affinity of HCP2 to the KLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds.  Thus, the functional limitation, e.g., affinity by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds cannot be correlate with the structure of HCP2 and KLCP.    Thus, the functional definition (i.e., preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds) cannot be correlated with the disclosed structures shown in Table 18. 
Regarding claim 128, other than the heavy and light chain pairing in Table 18, the specification does not teach the structure of the multispecific antibody that correlated with binding affinity, e.g.,
the KD for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP1 and the KLCP;
the KD for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the LLCP and the HCP2;
the KD for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, D for the binding between the HCP2 and the LLCP;
the KD for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the KLCP and the HCP1;
the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or
when the HCP 1, the LLCP, the HCP2, and the KLCP are present in aqueous buffer or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.
While one could screen for binding affinity between heavy chain and kappa light chain antibodies or binding affinity between heavy chain and lambda light chain antibodies to find, if any, have the requisite functional characteristics, e.g., the KD for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP1 and the KLCP;  the KD for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the LLCP and the HCP2; the KD for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP2 and the LLCP;  the KD for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the KLCP and the HCP1; the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or when the HCP 1, the LLCP, the HCP2, and the KLCP are present in aqueous buffer or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), the court held that the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Indeed that is the case here too. The decision continues, explaining:
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”). Id. p. 23.
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of multispecific antibodies that bind to any antigens having the recited binding affinity.  
Regarding pharmaceutical composition in claims 125 and 131, the specification does not describe structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda light chain variable region, second heavy chain variable region and the second kappa light chain variable region that correlated with binding to which first antigen and second antigen for all multispecific antibodies as a pharmaceutical composition for treating all diseases.   It is unpredictable which undisclosed multispecific antibody is effective as a pharmaceutical composition absent of specific teachings and in vivo working examples. The specification does not describe the structure common to members of the genus, sufficient to show possession of the claimed genus.  One of skill in the art cannot "visualize or recognize" most members of the genus.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus at the time of filing. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
For these reasons, the rejection is maintained. 


Claims 53, 55, 58-59, 61-63, 76, 88, 125, 128, and 131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a bispecific antibody as set forth in claim 96, (2) a composition comprising any one of the bispecific antibody of claim 96 and a pharmaceutically acceptable diluent or excipient, does not reasonably provide enablement for any multispecific antibody molecule as set forth in claims 53, 55, 58-59, 61-63, 76, 88, 125, 128, and 131 as a pharmaceutical composition for treating all diseases.   The specification does not make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 53 encompasses any multispecific antibody molecule comprising: 
i) a) a first heavy chain polypeptide (HCP1) comprising a first heavy chain constant region sequence (HCCRS), and 
b) a lambda light chain polypeptide (LLCP) comprising a lambda light chain constant region sequence (LLCCRS), and
ii)  a)    a second heavy chain polypeptide (HCP2) comprising a second heavy chain constant region sequence (HCCRS), and
b)    a kappa light chain polypeptide (KLCP) comprising a kappa light chain constant region sequence (KLCCRS), 
wherein: 
1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the of the HCP1 without the mutation and to the LLCP or 
the multispecific antibody molecule does not comprise a mutation in the LLCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP 1 to the LLCP having the mutation is higher than the of the HCP1 to the LLCP without the mutation; and
2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation and to the KLCP or 

wherein: the LLCP  binds to the HCP1 with a higher affinity than the affinity of the LLCP to over the HCP2, or the KLCP  binds to the HCP2 with a higher affinity than the affinity of the KLCP to over the HCP 1;
wherein:
(A) the HCP1 is complexed, or interfaced with, the HCP2; and
(B) the HCP1 binds to the HCP2 with a higher affinity than the affinity of the HCP1 to a second molecule of HCP1; the HCP2 binds to the HCP1 with a higher affinity than the affinity of the HCP2 to a second molecule of HCP2; or a combination thereof, and wherein HCP1 and HCP2 comprise different sequences.
Claim 55 encompasses the multispecific antibody molecule of claim 53, wherein: 
1) the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, or the affinity of the HCP1 to LLCP having the mutation is higher than the affinity of the HCP1 to the LLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or 
2) the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or the affinity of the HCP2 to the KLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds.
Claim 58 encompasses the multispecific antibody molecule of claim 53, comprising:
1)    the multispecific antibody molecule does not comprise a mutation in the first HCCRS  or the multispecific antibody molecule does not comprise a mutation in the LLCCRS; and
2)    the multispecific antibody molecule does not comprise a mutation in the second HCCRS, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS.
Claim 59 encompasses any multispecific antibody molecule comprising:
i) a) a first heavy chain polypeptide (HCP1) comprising a first heavy chain constant region sequence (HCCRS), and
b) a lambda light chain polypeptide (LLCP) comprising a lambda light chain constant region sequence (LLCCRS), and
ii) a) a second heavy chain polypeptide (HCP2) comprising a second heavy chain constant region sequence (HCCRS) and

Claim 61 encompasses the multispecific antibody molecule of claim 53, wherein:
1)    the first HCCRS comprises a naturally existing heavy chain constant region sequence, or the LLCCRS comprises a naturally existing lambda light chain constant region sequence; and
2)    the second HCCRS comprises a naturally existing heavy chain constant region sequence, or the KLCCRS comprises a naturally existing kappa light chain constant region sequence.
Claim 62 encompasses the multispecific antibody molecule of claim 61, wherein:
i)    the first HCCRS comprises the naturally existing heavy chain constant region sequence,
ii)    the LLCCRS comprises the naturally existing lambda light chain constant region sequence,
iii)    the second HCCRS comprises the naturally existing heavy chain constant region sequence, and
iv)    the KLCCRS comprises the naturally existing kappa light chain constant region sequence.
Claim 63 encompasses the multispecific antibody molecule of claim 53, wherein:
the HCP1 binds to the LLCP with a higher affinity than the affinity of the HCP1 to the KLCP;
the HCP2 binds to the KLCP with a higher affinity than the affinity of the HCP2 to the LLCP; or a combination thereof.
Claim 76 encompasses the multispecific antibody molecule of claim 53, wherein: 
HCP1 and HCP2 are members of a paired protuberance/cavity, e.g., knob and hole pair; HCP1-HCP2 paring is promoted by an electrostatic interaction;
The HCP1-HCP2 are members of a paired protuberance/cavity, or 
HCP1-HCP2 pairing is promoted by an electrostatic interaction; or 
HCP1-HCP2 pairing is promoted by strand exchange; and wherein self-dimerization of the HCP1, self-dimerization of the HCP2 or a combination thereof is lower than heterodimerization of the HCP1 and the HCP2. 
	Claim 88 encompasses the multispecific antibody molecule of claim 53, wherein:  (i) the first HCCRS does not comprise a mutation; second HCCRS does not comprise a mutation; or a combination thereof; or
	(ii) (a) the HCP1 comprises a first CH2 domain sequence and a first CH3 domain sequence, wherein the first CH2 domain sequence and the first CH3 domain sequence do not comprise a mutation;

(c) a combination thereof. 
Claim 125 encompasses a pharmaceutical composition comprising the multispecific antibody molecule of claim 53 and a pharmaceutically acceptable diluent or excipient.
Claim 128 encompasses the multispecific antibody molecule of claim 53, wherein:
the KD for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP1 and the KLCP;
the KD for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the LLCP and the HCP2;
the KD for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP2 and the LLCP;
the KD for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the KLCP and the HCP1;
the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or
when the HCP 1, the LLCP, the HCP2, and the KLCP are present in aqueous buffer or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.
Claim 131 encompasses a pharmaceutical composition comprising the multispecific antibody molecule of claim 59 and a pharmaceutically acceptable diluent or excipient.
The specification discloses bispecific antibodies comprising pairing of kappa light chain antibody with and lambda light antibody:

    PNG
    media_image1.png
    472
    693
    media_image1.png
    Greyscale

Exemplary pairing of kappa and lamda antibodies are shown in Table 18 above. 
However, the specification does not teach the structure, e.g., amino acid sequences of the heavy and light chains comprising the six CDRs of multispecific antibody molecules heaving different heavy chain and different light chains that bind to all antigens.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that in vivo working examples. 
Regarding the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the of the HCP1 without the mutation and to the LLCP (claim 53 part 1), the term “modulates” encompasses increases or decrease binding affinity of HCP1 to LLCP.   The term “mutation” encompasses substitutions, deletion, addition or a combination thereof.  The specification does not teach where and what amino acid within the full-length sequence of HCP1 to be substitute, deleted, added or a combination thereof such that the binding affinity of the HCP1 to the LLCP is higher than the affinity of HCP1 without the mutation to the LLCP.   Thus, the functional limitation, e.g., affinity of the HCP1 to the LLCP is higher than the affinity of HCP1 without the mutation to the LLCP cannot be correlate with the claimed structure.  
Regarding the affinity of the HCP 1 to the LLCP having the mutation is higher than the of the HCP1 to the LLCP without the mutation in claim 53, the specification does not teach where and what amino acid within the full-length sequence of the LLCP to be substituted, deleted, added or a combination thereof such that the affinity of the HCP 1 to the LLCP having the mutation is higher than the of the HCP1 to the LLCP without the mutation.
Regarding the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation and to the KLCP or wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation in claim 53 part 2), the specification does not teach where and what amino acid within the full-length sequence of the HCP2 or the KLCP to be substituted, deleted, added or a combination thereof such that the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation and to the KLCP or wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of 
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect antigen-binding function as evidenced by Rudikoff et al. (of record, Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
As another example, Barrios et al (of record, J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The length of the amino acid sequence that linked the CDRs of immunoglobulin light and heavy chains is important in maintaining their required conformation for binding and in vivo activity.
MacCallum et al (of record, Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
Wu et al (of record, J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Regarding the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or 2) the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or the  preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds) cannot be correlated with the disclosed structures shown in Table 18. 
Regarding claim 128, other than the heavy and light chain pairing in Table 18, the specification does not teach the structure of the multispecific antibody that correlated with the binding affinity, e.g.,
the KD for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP1 and the KLCP;
the KD for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the LLCP and the HCP2;
the KD for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP2 and the LLCP;
the KD for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the KLCP and the HCP1;
the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 
the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or
when the HCP 1, the LLCP, the HCP2, and the KLCP are present in aqueous buffer or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.
Regarding pharmaceutical composition in claims 125 and 131, there are no in vivo working example of using any undisclosed multispecific antibody for treating which disease.  Without guidance as to the binding specificity of the multispecific antibody, it is unpredictable which undisclosed multispecific antibody is effective as a pharmaceutical composition absent of specific teachings and in vivo working examples.  Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.   

February 10, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that claims 94 and 99 are cancelled herein without prejudice or disclaimer, rendering the rejections moot. Applicant respectfully traverses the rejections of the remaining claims.
Applicant respectfully submits that in contrast to the assertions by the Office, the specification as filed enables any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without undue experimentation, and thus, the scope of the claims as amended bears a reasonable correlation with the scope of enablement. For example, amended claim 53 recites a multispecific antibody molecule comprising: 1) a) a HCP1 comprising a first HCCRS, and b) a LLCP comprising a LLCCRS, and 11) a) a HCP2 comprising a second HCCRS and b) a KLCP comprising a KLCCRS, wherein: 1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 to the LLCP having the mutation is higher than the affinity of the HCP1 to the LLCP without the mutation; and 2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation, wherein: the LLCP binds to the HCP1 with a higher affinity than the affinity of the LLCP to the HCP2, or the KLCP binds to the HCP2 with a higher affinity than the affinity of the KLCP to the HCP1; wherein: (A) the HCP1 is complexed, or interfaced with, the HCP2; and (B) the HCP 1 binds to the HCP2 with a higher affinity than the affinity of the HCP1 to a second molecule of HCP1; the HCP2 binds to the HCP1 with a higher affinity than the affinity of the HCP2 to a second molecule of HCP2; or a combination thereof; and wherein HCP1 and HCP2 comprise different sequences. Consistently, the multispecific antibody molecule as recited by amended claims 56 and 63, which depend from claim 53, does not recite the elements of the first heavy chain variable region, the first lambda light chain variable region, the second heavy chain variable region, and the second kappa light chain variable region that bind to any and all first antigen and second antigen, in contrast to the assertions by the Office. For another example, the multispecific antibody molecule as recited by amended claim 96 does not recite the element of “functional variant or fragment thereof”’, in contrast to the assertions by the Office. For additional example, the multispecific antibody molecule as recited by amended claim 76 does not recite the element of “a sequence element” that increases the ratio of HCP 1- HCP2: HCPI-HCP1 pairings, compared to the ratio that would be seen in the absence of the sequence element, e.g., where a naturally occurring sequence replaces the sequence element, in contrast to the assertions by the Office.
Additionally, claim 125 recites a pharmaceutical composition comprising the multispecific antibody molecule of claim 53 and a pharmaceutically acceptable diluent or excipient. Application notes that claim 125 does not recite that the pharmaceutical composition is effective to treat any or all diseases. Rather, Applicant notes that it is Applicant’s invention to use the multispecific antibody molecule as recited by amended claim 53, 1.e., a multispecific 
Furthermore, Applicant notes that the application as filed has ample support for the multispecific antibody molecule as recited by amended claim 53. For example, the application as filed describes Multispecific molecules 1-12 and exemplary methods of making thereof (see, for example, Table 5a, Table 5b, Table 18, FIGs. 5-35, and Examples 2-13). Therefore, upon reading the application as filed, a person of ordinary skill in the art would readily understand how to make and use the multispecific antibody molecule as instantly claimed commensurate in scope with the amended claims without undue experimentation, and thus, the scope of the claims as amended bears a reasonable correlation with the scope of enablement.
As such, Applicant respectfully submits that the rejections are obviated by the amendments. Withdrawal of the rejections is respectfully requested. 

In response, Applicant’s amendment to claim 53 and canceling claims 94 and 99 is acknowledged.  
The specification discloses bispecific antibodies comprising pairing of kappa light chain antibodies with lambda light antibodies shown in Table 18.   There are five kappa light chain antibodies that bind to Rabpilin, CTLA-4, PD-1, CD20 and mesothelin.  There are four lambda light chain antibodies that bind to PD-L1, IL12/23, TRAIL-R2 and IGF-1R.  The combination of four lambda antibodies and five kappa antibodies resulted in a potential twenty combinations.  

    PNG
    media_image1.png
    472
    693
    media_image1.png
    Greyscale

However, the specification does not teach the structure, e.g., amino acid sequences of the heavy and light chains comprising the six CDRs of antibody molecules having different heavy chain and different light chains that bind to all antigens.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be in vivo working examples. 
Regarding the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to the LLCP, wherein the affinity of the HCP1 having the mutation to the LLCP is higher than the of the HCP1 without the mutation and to the LLCP (claim 53 part 1), the term “modulates” encompasses increases or decrease binding affinity of HCP1 to LLCP.   The term “mutation” encompasses substitutions, deletion, addition or a combination thereof.  The specification does not teach where and what amino acid within the full-length sequence of HCP1 to be substitute, deleted, added or a combination thereof such that the binding affinity of the HCP1 to the LLCP is higher than the affinity of HCP1 without the mutation to the LLCP.   Thus, the functional limitation, e.g., affinity of the HCP1 to the LLCP is higher than the affinity of HCP1 without the mutation to the LLCP cannot be correlate with the claimed structure.  
Regarding the affinity of the HCP 1 to the LLCP having the mutation is higher than the of the HCP1 to the LLCP without the mutation in claim 53, the specification does not teach where and what amino acid within the full-length sequence of the LLCP to be substituted, deleted, added or a combination thereof such that the affinity of the HCP 1 to the LLCP having the mutation, e.g., substitution, deletion, addition or a combination thereof is higher than the of the HCP1 to the LLCP without the mutation.
Regarding the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation and to the KLCP or wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation in claim 53 part 2), the specification does not teach where and what amino acid within the full-length sequence of the HCP2 or the KLCP to be substituted, deleted, added or a combination thereof such that the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation and to the KLCP or wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation.  Thus, the functional limitation, e.g., affinity of the HCP2 to 
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect antigen-binding function as evidenced by Rudikoff et al. (of record, Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
As another example, Barrios et al (of record, J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The length of the amino acid sequence that linked the CDRs of immunoglobulin light and heavy chains is important in maintaining their required conformation for binding and in vivo activity.
MacCallum et al (of record, Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
Wu et al (of record, J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Regarding the affinity of the HCP1 having the mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or 2) the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or the affinity of the HCP2 to the KLCP without the mutation by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40,  preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds) cannot be correlated with the disclosed structures shown in Table 18. 
Regarding claim 128, other than the heavy and light chain pairing in Table 18, the specification does not teach the structure of the multispecific antibody that correlated with the binding affinity, e.g.,
the KD for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP1 and the KLCP;
the KD for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the LLCP and the HCP2;
the KD for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the HCP2 and the LLCP;
the KD for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the KD for the binding between the KLCP and the HCP1;
the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%;

the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or
when the HCP 1, the LLCP, the HCP2, and the KLCP are present in aqueous buffer or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.
Regarding pharmaceutical composition in claims 125 and 131, there are no in vivo working example of using any undisclosed multispecific antibody for treating which disease.  Without guidance as to the binding specificity of the multispecific antibody, it is unpredictable which undisclosed multispecific antibody is effective as a pharmaceutical composition absent of specific teachings and in vivo working examples.  Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  
For these reasons, the rejection is maintained. 

New ground of rejection is necessitated by the amendment filed February 10, 2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 53, 55, 58, 61, 62, 63, 76, 88 and 125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites “the multispecific antibody molecule does not comprise a mutation in the first HCCRS that modulates the affinity of the HCP1 to LLCP” and the claim also recites the affinity of the HCP1 having mutation to the LLCP is higher than the affinity of the HCP1 without the mutation to the LLCP”.  The contradictory statements in the claim renders the claim indefinite because the metes and bounds of the patent protection sought is unclear.  
The recitation of “the multispecific antibody molecule does not comprises a mutation in the LLCCRS that modulates the affinity of the HCP1 to the LLCP wherein the affinity of the HCP1 to the LLCP having the mutation is higher than the affinity of the HCP1 to the LLCP without the mutation” in claim 53 is indefinite.  One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.  
The recitation of “the multispecific antibody molecule does not comprise a mutation in the second HCCRs that modulates the affinity of the HCP2 to the KLCP, wherein the affinity of the HCP2 having the mutation to the KLCP is higher than the affinity of the HCP2 without the mutation to the KLCP” in claim 53 is indefinite.  One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.  
does not comprise a mutation in the KLCCRS that modulates the affinity of the HCP2 to the KLCP wherein the affinity of the HCP2 to the KLCP having the mutation is higher than the affinity of the HCP2 to the KLCP without the mutation” in claim 53 is indefinite.   It is unclear whether the multispecific antibody has a mutation or not.  One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.  
Claims 55, 58, 61, 62, 63, 76, 88 and 125 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend.  


Claims 53, 55, 58, 61, 62, 63, 76, 88 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is New Matter.
The recitation of “does not comprises a mutation in the first HCCRS that modulates the affinity of HCP1 to the LLCP…does not comprise a mutation in the LLCRS that modulates the affinity of the HCP1 to the LLCP…does not comprise a mutation in the second HCCRS that modulates the affinity of the HCP2 to KLCP… does not comprises a mutation in the KLCCRS that modualates the affinity of the HCP2 to KLCP… in claim 53 has no written support in the specification and the claims as originally filed.  This is new matter. 
The specification discloses:
[0074] In one embodiment, 1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS (e.g., a mutation relative to a naturally existing lambda light chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation; and 
[0075] 2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, and the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation. 
[0062] 1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS (e.g., a mutation relative to a naturally existing lambda light chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation; and 
[0063] 2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation. 

Claims 55, 58, 61, 62, 63, 76, 88 and 125 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 59 and 131 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2012/023053 (of record, Elson hereafter, published February 23, 2012; PTO 892).
Regarding claim 59, Elson teaches and claims multispecific antibody molecules, e.g., a bispecific IgGκλ hybrid antibody that specifically binds to different first antigen and second antigen, e.g., IFNγ and IL6R (see para. [0021], [0034], [0062], [0063], [0097]).  The reference bispecific IgGκλ hybrid antibody comprises two common heavy chains (instant first heavy chain polypeptide (HCP1) and second heavy chain polypeptide (HCP2) each comprises CH1-hinge-CH2-CH3 domains, two light chain – one is Kappa (κ, instant second light chain) and the other is Lamda (λ, instant first lambda light chain), see para. [0059], [0069], reference claims 1-10, Figure 3A, in particular.   

    PNG
    media_image2.png
    385
    371
    media_image2.png
    Greyscale


Regarding claim 131, Elson teaches the purified IgGkλ bispecific antibody diluted in a pharmaceutically acceptable diluent such as PBS-BSA, see p. 42, line 1, in particular. 
Thus, the reference teachings anticipate the claimed invention.
Conclusion
Claim 96 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644